                1    Deverie J. Christensen
                     Nevada State Bar No. 6596
                2    Daniel I. Aquino
                     Nevada State Bar No. 12682
                3    JACKSON LEWIS P.C.
                     300 S. Fourth Street, Suite 900
                4    Las Vegas, Nevada 89101
                     Tel: (702) 921-2460
                5    Email: deverie.christensen@jacksonlewis.com
                             daniel.aquino@jacksonlewis.com
                6
                     Attorney for Defendant
                7    Wynn Las Vegas, LLC

                8
                                                 UNITED STATES DISTRICT COURT
                9
                                                        DISTRICT OF NEVADA
              10
                     VERONICA MORA, an individual,
              11                                                   Case No. 2:19-cv-01225-JAD-NJK
                                    Plaintiff,
              12
                             vs.                                   STIPULATED PROTECTIVE ORDER
              13
                     ELION PRODANI, an individual; WYNN
              14     RESORTS, LTD. dba WYNN RESORTS, a
                     Nevada corporation,
              15
                     Defendant.
              16

              17            Pursuant to Federal Rule of Civil Procedure 26(c), Defendant Elion Prodani, Defendant

              18     Wynn Las Vegas, LLC (misnamed and erroneously sued as Wynn Resorts, Ltd. dba Wynn

              19     Resorts), and Plaintiff Veronica Mora, by and through their respective counsel of record, hereby

              20     stipulate and agree that the handling of confidential material in these proceedings shall be

              21     governed by the provisions set forth below.

              22     I.     APPLICATION

              23            This Protective Order shall govern the designation and handling of “Confidential

              24     Information” and “Confidential – Attorney’s Eyes Only Information” (defined below) produced

              25     in discovery in this litigation, whether by voluntary production or disclosure or in response to any

              26     formal discovery procedure, including designation and handling of nonpublic information of a

              27     confidential nature. This Protective Order does not affect any party’s obligations under the Civil

              28     Rules to produce documents as required by the rules of discovery or an order of the Court. The
JACKSON LEWIS P.C.
    LAS VEGAS
                1
                     purpose of this Protective Order is to facilitate the handling of nonpublic information of a
                2
                     confidential, private, or proprietary nature.
                3
                            If a designating party files material concerning “Confidential Information” or
                4
                     “Confidential-Attorney’s Eyes Only Information” in court and does not attempt to file it under
                5
                     seal, or if material is otherwise already part of the public record as of the entry of this Protective
                6
                     Order, the material in question will not be subject to this Protective Order. The mere filing of
                7
                     material containing “Confidential” or “Confidential-Attorney’s Eyes Only” by the non-
                8
                     designating party does not remove the material from the protection of this Protective Order. If a
                9
                     non-designating party files material marked “Confidential Information” or “Confidential-
              10
                     Attorney’s Eyes Only Information” by another party without first seeking permission of the court
              11
                     to file the same under seal, the non-filing party may seek appropriate relief to ensure protection
              12
                     under this Protective Order.
              13
                     II.    DEFINITIONS
              14
                            A.      “Confidential Information” means: personal information of current or former
              15
                     employees of Defendant (such as addresses, telephone numbers, birth dates, marital status,
              16
                     dependent status and/or discipline or counseling received from Defendant); financial information,
              17
                     including, but not limited to, payroll records, tax returns, financial statements, banking records,
              18
                     and electronic data containing financial information and/or compensation or pay plans or scales;
              19
                     confidential proprietary and/or competitive business and gaming information; trade secrets;
              20
                     witness statements and/or investigation reports; performance projections; business strategies; and
              21
                     confidential proprietary information about affiliates, parents, subsidiaries and third-parties with
              22
                     whom the parties to this action have or have had business relationships.               “Confidential
              23
                     Information” includes, without limitation, any document, information, or material that the
              24
                     producing party or protected person reasonably believes not to be in the public domain and
              25
                     reasonably believes contains information to which an individual or company has an established
              26
                     and legitimate right to privacy or confidentiality.
              27
                            B.      “Attorney’s Eyes Only Information” is a subset of Confidential Information that
              28
JACKSON LEWIS P.C.
    LAS VEGAS                                                         -2-
                1
                     includes any document or testimony identified by the party that contains highly sensitive,
                2
                     proprietary, or trade secret information, including, but not limited to medical records and
                3
                     healthcare information pertaining to any current or former employee of Defendant (other than
                4
                     Plaintiff); personnel documents that contain personal identification information such as social
                5
                     security numbers, financial information and/or rates of pay; information about prior, existing, and
                6
                     potential customers; surveillance information, including, but not limited to policies, practices, and
                7
                     procedures, location of cameras, methods of recording, video footage and reports. All references
                8
                     herein to “Confidential” information include “Confidential – Attorneys’ Eyes Only,” except
                9
                     where the permissible disclosure or dissemination of “Confidential – Attorneys’ Eyes Only”
              10
                     information is more limited than permissible disclosure or dissemination of “Confidential”
              11
                     information.
              12
                            C.      “Disclosed” is used in its broadest sense and includes, inter alia, directly or
              13
                     indirectly shown, divulged, revealed, produced, described, transmitted or otherwise
              14
                     communicated, in whole or in part.
              15
                            D.      “Discovery Material(s)” means any documents, answers to interrogatories,
              16
                     responses to requests for admission, deposition testimony, deposition transcripts and exhibits,
              17
                     other responses to requests for information and/or written information, whether produced
              18
                     voluntarily or involuntarily, in response to discovery requests in this litigation by any party.
              19
                            E.      “Document” is defined as the term is used in Federal Rule of Civil Procedure 34.
              20
                            F.      “Under Seal” is defined as sealing confidential documents consistent with the
              21
                     procedure set forth in LR IA 10-5 of the Local Rules for United States District Court, District of
              22
                     Nevada (the “Court”). In the event that the Court publishes a new procedure for the filing of
              23
                     documents under seal, the Parties will follow said published procedure.
              24
                     III.   TYPES OF MATERIALS THAT MAY BE DESIGNATED AS CONFIDENTIAL
              25
                            Any Discovery Material or other documents, information, or materials may be designated
              26
                     by a producing party as Confidential under this Order. The assertion of this designation of
              27
                     “Confidential” shall constitute a representation to the Court that counsel for the producing party
              28
JACKSON LEWIS P.C.
    LAS VEGAS                                                         -3-
                1
                     or protected person believes in good faith that the material so designated constitutes Confidential
                2
                     Information as defined in this Order. Except with the prior written consent of the producing party
                3
                     or by Court order or as otherwise compelled by force of law, no Discovery Materials or other
                4
                     documents, information, or materials stamped “Confidential” may be disclosed to any person
                5
                     except as permitted in Section IV below.
                6
                     IV.    DESIGNATION OF DISCOVERY MATERIALS AS CONFIDENTIAL
                7
                            A.      Marking Protected Documents: Protected documents shall be designated as
                8
                     containing “Confidential Information by affixing to them the legend “CONFIDENTIAL” or
                9
                     “CONFIDENTIAL-ATTORNEY’S EYES ONLY” in all caps, 12 point font, in a location that
              10
                     makes the designation readily apparent, preferably in the lower right hand corner. Each Party
              11
                     shall maintain a log for the documents they have produced that have been designated
              12
                     “Confidential,” and produce an updated log, containing all designations, when producing
              13
                     documents or information that are designated “Confidential.”          The fact that a document is
              14
                     stamped “Confidential” by one party shall not be construed as an admission by any other party
              15
                     that such document is confidential, nor shall it limit or preclude the right of any party to object to
              16
                     the “Confidential” designation and to file any appropriate motion(s) to determine the propriety of
              17
                     such designation. If the producing party inadvertently fails to stamp or otherwise appropriately
              18
                     designate or list certain documents, material, or information as “Confidential” upon their
              19
                     production or disclosure, such inadvertent failure to designate shall not constitute nor be deemed
              20
                     a waiver of a subsequent claim of protected treatment under this Order.
              21
                            B.      Designating Testimony. Any party may designate testimony as “Confidential
              22
                     Information” by making a statement to that effect on the record at the deposition or other
              23
                     proceeding or within ten (10) business days after receipt of the transcript of deposition or other
              24
                     proceeding by counsel.      When Confidential Information is designated on the record at a
              25
                     deposition or other proceeding, the party claiming the testimony is Confidential Information shall
              26
                     make arrangements with the court reporter taking and transcribing such proceeding to label each
              27
                     page containing the testimony with the designation “CONFIDENTIAL” and all counsel and
              28
JACKSON LEWIS P.C.
    LAS VEGAS                                                         -4-
                1
                     parties shall treat pages of testimony so designated as a protected document and the testimony
                2
                     itself as Confidential Information.
                3
                            C.      Subsequent Designation.       If a party discovers that material or documents
                4
                     containing Confidential Information have been provided to the opposing party without being
                5
                     properly designated under this Protective Order, that party shall promptly notify the receiving
                6
                     party in writing of the same. The notification shall include an identification of the documents or
                7
                     information (by bates stamp number or some other specific form of identification), and the
                8
                     receiving party shall affix a stamp identifying each document or item of information so identified
                9
                     as “CONFIDENTIAL” within ten (10) days unless the parties agree that some other procedure for
              10
                     remedying the inadvertence is more appropriate under the circumstances.
              11
                     V.     PERMISSIBLE USE OF “CONFIDENTIAL” INFORMATION, DOCUMENTS,
              12
                            OR MATERIALS
              13
                            A.      Limited Use.       Persons obtaining access to Discovery Materials or other
              14
                     documents, information, or materials stamped “Confidential” or “Attorney’s Eyes Only” pursuant
              15
                     to this Order shall use the information only for the purpose of this matter, through and including
              16
                     appeal(s) and shall not use or disclose in any format or medium such information for any other
              17
                     purpose, including business, governmental, commercial, administrative, or judicial proceedings,
              18
                     unless required by court order or being compelled by force of law. If any person receiving
              19
                     information covered by this Agreement is: (a) subpoenaed in another action or proceeding; (b)
              20
                     served with a request or demand in another action to which he, she, or it is a party; or (c) served
              21
                     with any other legal process by one not a party to this action, seeking information designated as
              22
                     “Confidential” pursuant to this Order, the subpoenaed party shall promptly give written notice, by
              23
                     hand or facsimile transmission, within forty-eight (48) hours of receipt of such subpoena, request,
              24
                     demand, or legal process to the party that produced or designated the material as “Confidential.”
              25
                     The subpoenaed party or anyone else subject to this Order shall be under no obligation to take any
              26
                     other action or measures to preserve the confidentiality of any such information in connection
              27
                     with such subpoena, request, demand, or legal process. Nothing herein shall be construed as
              28
JACKSON LEWIS P.C.
    LAS VEGAS                                                        -5-
                1
                     requiring the subpoenaed party or anyone else covered by this Order to challenge or appeal any
                2
                     order requiring production of Confidential Information, to subject itself to any penalties for
                3
                     non-compliance with any legal process or order, or to seek any relief from the court.
                4
                            B.      Disclosure of Protected Material. Notwithstanding Section IV above, access to
                5
                     documents stamped “Confidential” shall be limited to the following individuals:
                6
                                    1.      Counsel:    Counsel for the respective parties to this Protective Order,
                7
                     including in-house counsel and counsel’s Support Staff (i.e., paralegals, administrative assistants,
                8
                     and those involved in administration functions) and Outside Service Organizations (i.e.,
                9
                     organizations providing copy services, translation services, document preparation, trial graphics,
              10
                     and tutorials) but only to the extent that disclosure to such person(s) is necessary in order for them
              11
                     to assist attorneys in connection with this matter;
              12
                                    2.      Court Reporters:     Court reporters taking testimony and their support
              13
                     personnel;
              14
                                    3.      The Parties: Except as provided below in Section V.C., the parties to this
              15
                     Protective Order, including the officers, directors, agents and employees of a corporate Party, to
              16
                     the extent counsel for such party deems it necessary for the prosecution or defense of this
              17
                     proceeding;
              18
                                    4.      The Court: The Court and authorized court personnel. To the extent such
              19
                     “Confidential Information” may be disclosed to court personnel or filed with the Court, it may,
              20
                     upon a showing sufficient to satisfy the requirements of the Court, be done Under Seal;
              21
                                    5.      Witnesses: deposition or other witnesses as necessary in this litigation,
              22
                     provided that such persons have been made aware of the provisions of this Protective Order and
              23
                     have manifested their assent to be bound thereby by signing a copy of the agreement attached
              24
                     hereto as Exhibit A and provided further that disclosure is limited to Confidential Information
              25
                     about which the witness is or is likely to be examined at a deposition or other proceeding;
              26
                                    6.      Consultants and Experts: Independent consultants or experts retained by
              27
                     counsel or a party for assistance with respect to this litigation, together with each such person’s
              28
JACKSON LEWIS P.C.
    LAS VEGAS                                                         -6-
                1
                     clerical and Support Staff, provided that such have been made aware of the provisions of this
                2
                     Protective Order and have manifested their assent to be bound thereby by signing a copy of the
                3
                     agreement attached hereto as Exhibit A.
                4
                                      7.    The persons who are identified as authors or addressees on the face of a
                5
                     document containing Confidential Information, or have been shown by either testimony or
                6
                     documentary evidence to have been recipients or readers of the Confidential Information prior to
                7
                     the commencement of the underlying lawsuit;
                8
                                      8.    The videographer who videotapes Confidential Information at a deposition
                9
                     in this litigation;
              10
                                      9.    Any arbitrator, mediator or discovery referee in this litigation, and
              11
                     employees and similar personnel of said arbitrator, mediator or discovery referee;
              12
                                      10.   Any other individuals agreed to in writing by the designating party; and
              13
                                      11.   Others as may be ordered by the court.
              14
                             C.       “Confidential – Attorneys’ Eyes Only.”         The disclosure of “Confidential-
              15
                     Attorney’s Eyes Only” Information is limited in the same ways as set forth above for Confidential
              16
                     Information except that “Confidential-Attorney’s Eyes Only” Information may not be disclosed to
              17
                     anyone except those individuals set forth in Section V.B.1 and Plaintiff.         Plaintiff is only
              18
                     permitted to review “Confidential-Attorneys’ Eyes Only” information in counsel’s office
              19
                     provided she agrees not to make or take copies of “Confidential-Attorneys’ Eyes Only”
              20
                     information out of counsel’s office.      Except as provided in this paragraph, “Confidential
              21
                     Attorney’s Eyes Only” information may not be disclosed or provided without prior written
              22
                     consent by the designating party under circumstances allowing the designating party to obtain
              23
                     adequate protection with respect to the “Confidential-Attorney’s Eyes Only” Information either
              24
                     by agreement or by application to the Court.          Further, any person who receives copies of
              25
                     “Confidential-Attorneys’ Eyes Only” or to whom “Confidential – Attorneys’ Eyes Only” is
              26
                     disclosed pursuant to this Stipulated Protective Information Governing Confidential Information
              27
                     shall be advised that the “Attorneys’ Eyes Only” information is being disclosed pursuant to an
              28
JACKSON LEWIS P.C.
    LAS VEGAS                                                        -7-
                1
                     Order of the Court, that the information may not be disclosed by such person to any person not
                2
                     permitted to have access to the “Attorneys’ Eyes Only” information pursuant to this Protective
                3
                     Order, and that any violation of this Protective Order may result in the imposition of such
                4
                     sanctions as the Court deems proper.
                5
                            D.      Filing Protected Materials. See
                                                                If aorder
                                                                     partyissued
                                                                            wishes to use information
                                                                                 concurrently herewith. or material
                6
                     designated by another party as Confidential to support or oppose a motion or otherwise file such
                7
                     information with the Court, the following procedures apply: Counsel shall make a reasonable
                8
                     effort to meet and confer before filing documents under seal. To the extent possible, counsel
                9
                     shall submit, along with any document filed under seal, a stipulation and proposed order reciting
              10
                     the reasons for sealing the document. See LR IA 10-5; Kamakana v. City & County of Honolulu,
              11
                     447 F.3d 1172 (9th Cir. 2006). Otherwise, consistent with the procedure set forth in LR IA 10-5
              12
                     of the Local Rules for United States District Court, District of Nevada (the “Court”) or in the
              13
                     event that the Court publishes a new procedure for the filing of documents under seal follow such
              14
                     published procedure, the filing party must file a motion seeking leave of Court to file Under Seal
              15
                     any Confidential Information.
              16
                            E.      Disputes as to Confidentiality Designation:
              17
                                    1.      Meet and Confer Requirement: The parties agree to designate
              18
                     information as “Confidential” on a good faith basis and not for purposes of harassing the
              19
                     receiving party’s access to information concerning the lawsuit. If any party believes that a
              20
                     document, tangible item, or other information that has been designated as Confidential is not
              21
                     entitled to be treated as Confidential, the party will notify the designating party of its objection to
              22
                     the “Confidential” designation. The parties shall meet and confer in an attempt to reach an
              23
                     agreement regarding the Confidential status of the document, tangible item or information within
              24
                     seven (7) business days after the objecting party has advised the designating party of its objection.
              25
                                    2.      Motion for Protective Order: If the dispute is not resolved, then the
              26
                     objecting party may file a motion challenging whether any particular material designated as
              27
                     containing Confidential Information should be entitled confidential treatment.             The party
              28
JACKSON LEWIS P.C.
    LAS VEGAS                                                         -8-
                1
                     designating particular information as confidential under the protective order shall have the burden
                2
                     of proving that the information or document is entitled to such protection. In addition, if the
                3
                     parties do not reach agreement in advance of filing Confidential Information as referenced in
                4
                     Section V.D above, then the party wishing to use the designated information or material must not
                5
                     file the Confidential Information without first allowing the disclosing party who wishes the
                6
                     designated information to be filed under seal seven (7) court days within which to file a motion
                7
                     allowing the Confidential Information to be filed under seal pursuant to LR IA 10-5. The
                8
                     opposing party may then file an opposition to such motion and the moving party may file a reply
                9
                     in accordance with the briefing schedule set forth by local rule.
              10
                                    3.      Status Pending Resolution of Dispute: Notwithstanding any challenge to
              11
                     the designation of material as containing Confidential Information, the material shall be treated as
              12
                     Confidential and shall be subject to the provisions hereof unless and until one of the following
              13
                     occurs: (i) all parties that claim that the material contains Confidential Information withdraw
              14
                     such designation in writing; or (ii) the Court order is issued ruling that the material does not
              15
                     contain Confidential Information.
              16
                            F.      Rights of Parties: This Protective Order is without prejudice to the right of any
              17
                     party to apply to the Court for any further protective order relating to any Confidential
              18
                     Information or for an order permitting disclosure of any Confidential Information beyond the
              19
                     terms of this Protective Order.
              20
                     VI.    MISCELLANEOUS
              21
                            The provisions of this Order shall not terminate at the resolution of this matter; provided,
              22
                     however, that within thirty (30) days after the final conclusion of this matter, documents stamped
              23
                     “Confidential” or “Confidential – Attorneys’ Eyes Only” and all copies of such documents, other
              24
                     than exhibits of record, shall be returned to the party who produced the documents and designated
              25
                     them as “Confidential” or “Confidential – Attorneys’ Eyes Only.”
              26

              27

              28
JACKSON LEWIS P.C.
    LAS VEGAS                                                         -9-
                1
                              Nothing in this Order shall prevent any party or other person from seeking modification of
                2
                     this Order or from objecting to discovery that it believes to be otherwise improper. This Order,
                3
                     however, shall not be modified absent an order of the Court or the written agreement of all the
                4
                     Parties hereto.
                5
                              Respectfully submitted this 5th day of November 2019.
                6

                7    GARG GOLDEN LAW FIRM                              JACKSON LEWIS P.C.

                8    /s/ Melody R. Rissell                             /s/ Deverie J. Christensen
                                                                       Deverie J. Christensen, Bar #6596
                     Anthony B. Golden, Bar #9563                      Daniel I. Aquino, Bar #12682
                9    Puneet K. Garg, Bar #9811                         300 S. Fourth Street, Suite 900
              10     Melody R. Rissell, Bar #14,941                    Las Vegas, Nevada 89101
                     3145 St. Rose Parkway, Suite 230
              11     Henderson, NV 89052                               Attorney for Defendant Wynn Las Vegas, LLC

              12     ATKINSON WATKINS &                                HUTCHISON & STEFFEN
              13     HOFFMANN LLP
                                                                       /s/ Jason D. Guinasso
              14     /s/ Racheal A. Ross                               Joseph R. Ganley, Bar # 5643
                     Justin L. Watkins, Bar #9217                      Jason D. Guinasso, Bar #8478
              15     Racheal A. Ross, Bar #14,943                      HUTCHISON & STEFFEN, PLLC
                                                                       Peccole Professional Park
                     10789 W. Twain Ave., #100                         10080 West Alta Drive, Suite 200
              16     Las Vegas, Nevada 89135                           Las Vegas, NV 89145
              17
                     Attorneys for Plaintiff Veronica Mora             Attorney for Defendant Elion Prodani
              18

              19

              20
                                                                  ORDER
              21                                     6 day of November 2019.
                              IT IS SO ORDERED this ____
              22

              23                                                            U.S. Magistrate Judge
              24

              25

              26     4830-6314-2058, v. 1

              27

              28
JACKSON LEWIS P.C.
    LAS VEGAS                                                        -10-
